DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-20 have been examined in this application.  This communication is the first action on the merits of these claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, and 15 are rejected under 35 USC 103 as being unpatentable over US Patent Number 6009663 to Kazemzadeh in view of US Patent Application Number 2006/0265952 by Christal and the article "Growing Herbs for Pet Birds" by The Birds Channel.

Regarding claim 1, Kazemzadeh discloses a method of feeding an animal, the method comprising:
Delivering a feed product (column 6, lines 9-11 disclose “The package structure and manufacture also are well suited for a consumable food product, particularly food for birds”) to the animal from a container holding the feed product (the biological package), wherein the container comprises a body (carrier matrix) including ungerminated seeds adhered to the body (claim 16 discloses “cause the seed product to adhere to the carrier matrix at least along the carrier surface”).
Kazemzadeh does not disclose the ungerminated seeds being embedded in and at least partially immersed beneath a surface of the body, and producing vegetation from the seeds of the container body by leaving the container body in an outdoor area such that the seeds germinate to produce the vegetation.  However, these limitations are taught by Christal.  Paragraph 75 discloses “All of these sides, or a selection thereof, may be made of biodegradable materials and may be embedded or partially embedded in them seeds”, paragraph 73 discloses “a consumable good is sold, used, and the container goes by circuitous channels to a landfill” and paragraphs 75, 79, and 85, for example, disclose the seeds germinating and producing vegetation at a landfill.  It would be obvious to a person having ordinary skill in the art to modify Kazemzadeh using the teachings from Christal in order to provide further uses for the packaging after the product has been used.  
Kazemzadeh and Christal do not disclose feeding the animal the vegetation by leaving the container body in an outdoor feeding area.  However, this limitation is taught by The Birds Channel.  Paragraph 3 discloses “Some of the herbs that are widely used amongst bird owners include…rosemary…thyme”, and suggests that feeding birds herbs offers variety in the diet and enhances the health of the pets (paragraph 1).  Christal suggests using rosemary and thyme seeds to germinate plants (paragraph 75) as well as sending the container to a landfill and producing vegetation at a landfill, which thus comprises leaving the container body in an outdoor area, which provides the produced vegetation to be fed on by the animals.  It would be obvious to a person having ordinary skill in the art to modify Kazemzadeh and Christal using the teachings from The Birds Channel to use the planted rosemary and thyme to vary the diet of and enhance the health of birds.  

Regarding claim 2 (dependent on claim 1), Kazemzadeh discloses treating the container body with water.  Column 6, lines 64-66 discloses “a fertilizer carrier matrix activated by exposure to water to provide nutrients to better ensure and enhance seed growth”.  

Regarding claim 3 (dependent on claim 2)¸ Kazemzadeh does not explicitly disclose treating the container body with water comprises soaking or immersing the container body in a vessel holding the water.  However, column 6, lines 2-3 disclose “The matrix further dissolves readily in ample amounts of water and releases its nutrients”.  It would be obvious to a person having ordinary skill in the art to modify Kazemzadeh to soak or immerse the container body in a vessel holding the water as a well-known way to dissolve a matrix in ample amounts of water.

Regarding claim 4 (dependent on claim 2), Kazemzadeh discloses treating the container body with water is performed after the animal consumes the feed product.  Kazemzadeh discusses using a biological package for holding products such as animal feed (see column 6, lines 9-11), and the use of the water to dissolve the matrix to release its nutrients after the package has been sued (column 6, lines 2-3).  

Regarding claim 6 (dependent on claim 2), Kazemzadeh does not disclose breaking down and/or flattening the container body before treating the container body with water.  However, the examiner takes official notice that flattening or breaking down containers after they’ve been used is notoriously well-known in the art, and that it would be obvious to a person having ordinary skill in the art to break down or flatten the container body in order to reduce the amount of space that the container body takes up.

Regarding claim 7 (dependent on claim 2), Kazemzadeh, Christal, and The Birds Channel do not disclose the container body being treated with water over a period of about 7 to about 14 days.  However, having disclosed dissolving the matrix in water, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use however long was needed to break down the matrix material, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 8 (dependent on claim 1), Christal further teaches the container body comprising a germination agent.  The abstract discloses “The container may incorporate fertilizer, germination agents, agents to speed breakdown of the container”.  

Regarding claim 9 (dependent on claim 1), Kazemzadeh does not disclose the animal being a confined animal.  However, it would have been obvious to a person having ordinary skill in the art to use the seeds of Kazemzadeh to feed a confined animal, depending whether the bird that the user wants to feed is confined or not confined.

Regarding claim 10 (dependent on claim 1), Christal further teaches the container comprising a bottle (see Figure 1) or a bag (see Figure 3).

Regarding claim 11 (dependent on claim 1), Kazemzadeh as modified by Christal further teaches the container body comprising paper, cardboard (paragraph 19 of Christal discloses “The container material may be natural or artificial plastic, cardboard, paper, fabric, or any other biodegradable material”) and/or a cellulose-based pulp (column 2, lines 63-65 of Kazemzadeh disclose “When manufactured as a food for birds and small animals, the pellet or matrix carrier can be formed of proteins and/or carbohydrates including sugars, starches and cellulose”).    

Regarding claim 12 (dependent on claim 1)¸ Kazemzadeh discloses the ungerminated seeds each have a biodegradable outer coating.  Column 4, lines 28-29 disclose “The seeds and the adherent medium tend to coat the individual seed carriers or pellets”.

Regarding claim 13 (dependent on claim 1), Kazemzadeh discloses the feed product comprising pelleted feed or seeds.  Column 2, lines 63-67 disclose “When manufactured as a food for birds and small animals, the pellet or matrix carrier can be formed of proteins and/or carbohydrates including sugars, starches and cellulose.  The matrix can be formulated to complement the nutrition of the bird seed”.  

Regarding claim 15 (dependent on claim 14), Kazemzadeh and Christal do not disclose delivering the animal germinated seeds or vegetation produced from the container body.  However, this limitation is taught by The Birds Channel.  Paragraph 3 discloses “Some of the herbs that are widely used amongst bird owners include…rosemary…thyme”, and suggests that feeding birds herbs offers variety in the diet and enhances the health of the pets (paragraph 1).  Christal suggests using rosemary and thyme seeds to germinate plants (paragraph 75) as well as sending the container to a landfill and producing vegetation at a landfill, which thus comprises leaving the container body in an outdoor area, which provides the produced vegetation to be fed on by the animals.  It would be obvious to a person having ordinary skill in the art to modify Kazemzadeh and Christal using the teachings from The Birds Channel to use the planted rosemary and thyme to vary the diet of and enhance the health of birds.

Claim 5 is rejected under 35 USC 103 as being unpatentable over US Patent Number 6009663 to Kazemzadeh in view of US Patent Application Number 2006/0265952 by Christal and the article "Growing Herbs for Pet Birds" by The Birds Channel, in further view of US Patent Number 9,220,190 to Kennedy.

Regarding claim 5 (dependent on claim 2)¸ Kazemzadeh, Christal, and The Birds Channel do not disclose removing a protective layer from the container body before treating the container body with water.  However, this limitation is taught by Kennedy.  Kennedy discloses a seed panel 20 with a cover element 28, and column 4, lines 1-3 disclose “A portion of each seed within the seed layer 24 is exposed when the substrate element 26 and/or the cover element 28 is removed”.  It would be obvious to a person having ordinary skill in the art to modify Kazemzadeh, Christal, and The Birds Channel using the teachings from Kennedy in order to protect the seed layer from being damaged or exposed to water or wear before it’s ready to be germinated.

Claims 14 and 16-20 are rejected under 35 USC 103 as being unpatentable over US Patent Number 6009663 to Kazemzadeh in view of US Patent Application Number 2006/0265952 by Christal.

Regarding claim 14, Kazemzadeh discloses a method of feeding an animal, the method comprising delivering a feed product (column 6, lines 9-11 disclose “The package structure and manufacture also are well suited for a consumable food product, particularly food for birds”) to the animal from a container holding the feed product (the biological package), wherein the container comprises a body (carrier matrix) including ungerminated seeds adhered to the body (claim 16 discloses “cause the seed product to adhere to the carrier matrix at least along the carrier surface”).
Kazemzadeh does not disclose the ungerminated seeds being embedded in and at least partially immersed beneath a surface of the body, wherein the ungerminated seeds are adapted to be caused to be germinated.  However, these limitations are taught by Christal.  Paragraph 75 discloses “All of these sides, or a selection thereof, may be made of biodegradable materials and may be embedded or partially embedded in them seeds”, paragraph 73 discloses “a consumable good is sold, used, and the container goes by circuitous channels to a landfill” and paragraphs 75, 79, and 85, for example, disclose the seeds germinating and producing vegetation at a landfill.  It would be obvious to a person having ordinary skill in the art to modify Kazemzadeh using the teachings from Christal in order to provide further uses for the packaging after the product has been used.

Regarding claim 16 (dependent on claim 14), Christal further teaches wherein the ungerminated seeds are adapted to be caused to be germinated by being embedded in at least one germination agent included within the container body.  Paragraph 93 discloses “body material 602 may not only be biodegradable but in layers thereof may actually have agents designed to promote growth of the seeds”.    

Regarding claim 17 (dependent on claim 14), Kazemzadeh discloses treating the container body with water.  Column 6, lines 64-66 discloses “a fertilizer carrier matrix activated by exposure to water to provide nutrients to better ensure and enhance seed growth”.  

Regarding claim 18 (dependent on claim 17)¸ Kazemzadeh does not explicitly disclose treating the container body with water comprises soaking or immersing the container body in a vessel holding the water.  However, column 6, lines 2-3 disclose “The matrix further dissolves readily in ample amounts of water and releases its nutrients”.  It would be obvious to a person having ordinary skill in the art to modify Kazemzadeh to soak or immerse the container body in a vessel holding the water as a well-known way to dissolve a matrix in ample amounts of water.

Regarding claim 19 (dependent on claim 14), Kazemzadeh as modified by Christal further teaches the container body comprising paper, cardboard (paragraph 19 of Christal discloses “The container material may be natural or artificial plastic, cardboard, paper, fabric, or any other biodegradable material”) and/or a cellulose-based pulp (column 2, lines 63-65 of Kazemzadeh disclose “When manufactured as a food for birds and small animals, the pellet or matrix carrier can be formed of proteins and/or carbohydrates including sugars, starches and cellulose”).    

Regarding claim 20 (dependent on claim 14), Kazemzadeh discloses the feed product comprising pelleted feed or seeds.  Column 2, lines 63-67 disclose “When manufactured as a food for birds and small animals, the pellet or matrix carrier can be formed of proteins and/or carbohydrates including sugars, starches and cellulose.  The matrix can be formulated to complement the nutrition of the bird seed”.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 9, 14, 15, 17, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 9,795,120. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘120 patent discloses all of the limitations of claim 1 of the instant patent.
Similarly, even though the claims are not identical, claims 5, 5, 1, 1, 1, 5, 5 of the ‘120 patent discloses the limitations of claims 2, 3, 9, 14, 15, 17, 18, respectively.
Claims 1, 2, 3, 5, 9, 12, 14, 15, 17, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 7, and 17 of U.S. Patent No. 10,278,369. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘369 patent discloses all of the limitations of claim 1 of the instant patent.
Similarly, even though the claims are not identical, claims 2, 2, 7, 5, 6, 17, 17, 2 of the ‘369 patent discloses the limitations of claims 2, 3, 5, 9, 12, 14, 15, 17, 18, respectively.
Claims 1, 2, 3, 5, 9, 14, 15, 17, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7, and 13 of U.S. Patent No. 11,058,098. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘098 patent discloses all of the limitations of claim 1 of the instant patent.
Similarly, even though the claims are not identical, claims 2, 2, 7, 6, 13, 13, 2, 2 of the ‘098 patent discloses the limitations of claims 2, 3, 5, 9, 14, 15, 17, 18 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642